Citation Nr: 1413365	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-44 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to September 1954, with service in Korea. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The Board denied the claims in a decision dated in January 2013.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims.  In June 2013 the Court granted a Joint Motion for Remand and returned this matter to the Board to address further.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board obtained a medical opinion from a VA physician and notified the Veteran that he had the right to respond to the opinion and/or submit additional evidence in support of his claim.  In March 2014 the Veteran submitted pertinent evidence to the Board that was not accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304(c) , a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



